Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                  DETAILED ACTION
1.  The Applicant’s response to the office action filed on July 13, 2022 is acknowledged.                                                                            
                                                 Status of the Application 
2.  Claims 1 and 16 are pending under examination.  Claims 2-15 and 17-32 have been canceled. The Applicant’s arguments and the amendment have been fully considered and found unpersuasive for the following reasons. 
Response to Arguments: 
3. With reference to the rejection of claims 1 and 16 under 35 USC 103 as being obvious over Gho in view of Illumina , the Applicant’s arguments and the amendment have been fully considered and found unpersuasive. With reference to the Applicant’s arguments drawn to lack of predictable outcome with reasonable expectation, the Applicant’s arguments were found unpersuasive. As noted in MPEP  “obviousness does not require absolute predictability, only a reasonable expectation of success; i.e. , a reasonable expectation of obtaining similar properties. See ,  e.g. , In re O'Farrell , 853 F.2d 894, 903, 7 USPQ2d 1673, 1681 (Fed. Cir. 1988).”  In the instant case, the pair of primers are specific for 16S rRNA gene sequence of bacteria and there is express suggestion in the prior art (Illumina) teach that the PCR primers specific for target 16S rRNA gene can be used for 16S metagenomic analysis, which expressly teaches  amplifying 16S rRNA gene of a bacteria with said primer pair and sequencing to analyze 16S gene variation in a sample. This is sufficient for a reasonable expectation of success.  As discussed in the rejection Gho et al. teach a method for metagenomic analysis using extracellular vesicles comprising bacteria from a blood sample of a subject and it would be obvious to modify the method with Illumina Miniseq system of 16S metagenomic analysis to identify the variation in said 16S target gene sequence over a range of bacteria. Further, the claim 1 as presented require at least one bacteria selected from a large genus and the amendment deleting bacillus did not change the scope of the claims because Gho et al. teach metagenomic analysis of gram-positive bacteria (para 0013-0015) which includes phylum , family of various bacteria as recited in claim 1. With reference to the Applicant’s arguments drawn to Gho et al. method limits to Bacillus subtills and Staphylococcus epidermis bacteria, the arguments were found unpersuasive because as discussed above Gho et al. teach metagenomic analysis of gram-positive bacteria which is not limited to two species as asserted. In fact, the claim 1 is limited to at least one bacteria because claim 1 recites comparison with at least one bacteria selected from step (i), (ii) or (iii), which do not necessarily require all the bacteria recited in claim 1. Further a bacteria from step (i) of claim 1, that is normal-individual derived sample extracellular vesicles comprising at least one bacteria is sufficient to meet the claim limitations. In addition, the claim 1 only require amplifying 16S gene target using a pair of primers, sequencing and comparing with any one bacteria selected from (i), (ii) or (iii).  For all the above the rejection has been maintained.
                                                           Priority
4. This application filed on June 24, 2019 is a 371 of PCT/KR2017/015173 filed on December 21, 2017 which claims foreign priority to KR10-2017-0080905 filed on June 27,2017; KR10- 2017-0080906 filed on June 27, 2017 and KR10-2016-0179225 filed on December 26, 2016. The priority application KR10-2016-0179225 filed on December 26, 2016 do not have support for the sequences of SEQ ID NO: 1 and SEQ ID NO:2 as claimed in the instant claims 1 and 16. Therefore the instant application does not get the priority benefit to KR10-2016-0179225.
Claim Rejections - 35 USC § 103-maintained
5.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
   Claims 1 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gho et al. (US 2012/0159658) in view of Illumina (16S metagenomic sequencing library preparation, Illumina, p. 1-28, (2013)).
Gho et al. teach a method of claim 1, 16, for diagnosing lung cancer through metagenomics analysis comprising:
(a) extracting DNA from extracellular vesicles isolated from blood sample of a subject (para 0019, 0030, 0064, 0068, 0148: indicating extracting bacterial extracellular vesicles from blood sample and disease includes lung cancer wherein bacteria include gram-positive bacteria which include one or more bacteria as claimed in claim 1 (para 0125-0132)); (b) performing polymerase chain reaction on the extracted DNA using a pair of primers for 16S rRNA (para 0148, 0066); (c) comparing the base sequences of the content of bacteria of the subject sample with that of a normal individual-derived sample through sequencing (para 0066, 0191).
   However Gho et al. did not specifically teach primer pair comprising sequence of SEQ ID NO: 1 and 2.
      Illumina teach a method for 16S metagenomic sequencing analysis comprising: performing polymerase chain reaction on the 16S target nucleic acid region using a pair of primers comprising the sequence of SEQ ID NO:1 and 2 and sequencing the amplicons for metagenomic analysis (page 3, paragraphs under subheading ‘amplicon primers’: indicating 16S amplicon forward and reverse primers representing the sequences of SEQ ID NO: 1 and 2).
     It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Gho et al. to include PCR primers as taught by Illumina et al. to develop an improved method for detecting bacteria through 16S metagenomic sequencing. The ordinary person skilled in the art would have motivated to combine the references to develop an improved method with a reasonable expectation of success that the combination would improve the method of detecting pathogenic bacteria in extracellular vesicles because Illumina explicitly taught a primer pair comprising the sequences of SEQ ID NO: 1 and 2 for PCR for16S metagenomic sequence analysis and such a modification to include Illumina primer pair for analyzing metagenomic genome sequences of bacteria in a sample is considered obvious over the cited prior art.
                                                        Conclusion
           No claims are allowable.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                          
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783. The examiner can normally be reached 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https:// www. uspto. gov/ patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637